Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

Claims 5-7, 12, 15, and 19-20 are currently pending in the application. 

	
Applicant’s election of Group II (i.e. 5-7 and 15) and election of cognitive impairment with schizophrenia in group VII in the reply filed on 12/17/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Thus, the requirement is deemed proper and is therefore made FINAL.

Claims 12 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups and species, there being no allowable generic or linking claim.  Claims 5-7 and 15 are examined on the merits herein.

The examiner contends that the solid Form II of compound 1 delineated appear to be free of the art.  The withdrawn claims are hereby re-joined and are examined herein.


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted that while a certified copy has been received, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is provisional application No. 62,841,401.  Thus, the priority date of the instant invention is May 01, 2019.  

IDS
	The information disclosure statement (IDS) submitted on 11/18/21 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

						Objections

	Claim 12 is objected to because of the following informalities:  Claim 12 needs to recite the term “degree” or the symbol “˚” after “to 70” in claim 12, line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 12 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 12 recites the limitations "the cooled solution" in step (d) line 6 and should have recited “the cooled filtrate” and “collecting the resulting solids” in step (f) line 8 and should have recited “collecting resulting solids”.  Specifically, the claims contains no earlier recitation or limitation of said terms and is unclear as to what elements the limitations were making reference to.  As a result, there is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

Claims 19-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating a neurological or psychiatric disorder mediated by the glutamate system and/or NMDA receptor, does not reasonably provide enablement for preventing any and every neurological and/or psychiatric disorder comprising administering solid Form II of compound 1.  Likewise the claims as presently recited are not enabled for treating every single neurological or psychiatric disorder by administering said solid Form II.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating and/or preventing a neurological or psychiatric disorder comprising administering a pharmaceutically effective amount of compound 1 according to claim 5 to a patient in need thereof.    The instant specification fails to provide information that would allow the skilled artisan to practice the treatment and/or prevention of all neurological or psychiatric disorders.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level
	The invention relates to a method of treating and/or preventing a neurological or 

	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of and or prevention of any and every neurological and/or psychiatric disorder with the solid form II of compound 1”. While such “treatment of neurological and/or psychiatric disorder responsive to GlyT1 inhibition” might theoretically be possible for some neurological disorders, as a practical matter it is nearly impossible to achieve a treatment for all possible psychiatric and/or neurological disorders with the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for preventing any disease and for treating every and any neurological disorder and/or psychiatric disorder with the solid Form II of compound 1. No reasonably specific guidance is provided concerning useful preventative protocols for every single neurological and/or psychiatric disorder, other than those responsive to GlyT1 inhibition. The latter is corroborated by the working examples on pg. 79 on WO ‘767.  

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the .

Conclusion
Claims 5-7 and 15 are allowed but claims 12 and 19-20 are not allowed. 

The examiner acknowledges that the solid Form II of compound 1 is free of the art. The closest art is Giovannini et al. (WO 2013/017657 A1, cited by applicant and filed on an IDS 1449) who teach the amorphous compound 1. However, Giovannini et al. do not teach any crystalline or polymorphs of compound 1.  The instant invention delineated solid Form II with particular XRPD peaks as delineated in claim 5. Additionally, the instant invention teaches that that said form II of compound 1 has lower uptake as delineated in figure 11. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
01/15/2022





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.